          Case 1:19-cv-07816-NRB Document 60 Filed 03/16/21 Page 1 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------X
XIAOYUAN ZHANG, Individually and on
Behalf of All Others Similarly
Situated,

                                Plaintiff,        MEMORANDUM AND ORDER

                  - against -                       19 Civ. 7816 (NRB)

VALARIS PLC, THOMAS P. BURKE, and
JONATHAN H. BAKSHT,
                        Defendants.

----------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

      Lead plaintiff Charles Moosa moves under Federal Rule of Civil

Procedure 4(f)(3) for authorization to serve defendant Thomas

Burke, Chief Executive Officer of Valaris plc (“Valaris”), through

alternative methods of service and for an extension of time to

serve. ECF No. 36. 1 Specifically, plaintiff seeks to serve process

on Burke by (1) email; (2) service through email and certified

mail to Valaris’ United States-based counsel; and (3) publication

in The Daily Telegraph, Business Wire, and Oil and Gas Journal.

For the reasons below, plaintiff’s motion is granted in part.




      1 As filed, plaintiff’s motion was addressed to all defendants. Plaintiff
has since served Valaris and Baksht, ECF Nos. 51, 55, and therefore this motion
is moot as to Valaris and Baksht.


                                        1
          Case 1:19-cv-07816-NRB Document 60 Filed 03/16/21 Page 2 of 11



I.    BACKGROUND 2

      Plaintiff Xaioyuan Zhang filed this securities class action

on   August      20,   2019,   asserting       claims   against   defendants   for

violations of sections 10(b) and 20(a) of the Securities and

Exchange Act of 1934 and Rule 10b-5 promulgated thereunder on

behalf      of   all    who    purchased   or     otherwise   acquired   Valaris

securities between April 11, 2019 and July 31, 2019.                   Plaintiff

named three defendants: Valaris, which is located in the United

Kingdom; Burke, who resides in the United Kingdom; and Baksht, who

resides in Texas.

      On     December    23,    2019,   Charles     Moosa   was   appointed    lead

plaintiff in the action.           ECF No. 24.      At this point, as none of

the three defendants had been served, plaintiff initiated service

as to Valaris and Burke via the Hague Convention.                 ECF Nos. 30, 37

at 10.      However, on January 16, 2020, Gibson Dunn represented that

individual defendants Burke and Baksht would waive service once

Valaris was served via the Hague Convention.                      ECF No. 38-5.

Plaintiff, therefore, ceased its attempts to serve Burke and Baksht




      2 The following facts are drawn from Plaintiff’s Memorandum of Law in
Support of Plaintiff’s Motion for Alternative Service and Extension of Time to
Serve Defendants and the Declaration of Shannon L. Hopkins and exhibits thereto,
ECF Nos. 37, 38; Defendants’ Partial Opposition to Plaintiff’s Motion for
Alternative Service and Extension of Time to Serve Defendants, ECF No. 39;
Plaintiff’s Reply Memorandum of Law in Further Support of Plaintiff’s Motion
for Alternative Service and Extension of Time to Serve Defendants, ECF No. 42;
Plaintiff’s Letter dated February 26, 2021, ECF No. 58; and Defendants’ Letter
dated March 1, 2021 and exhibits thereto, ECF No. 59.


                                           2
       Case 1:19-cv-07816-NRB Document 60 Filed 03/16/21 Page 3 of 11



individually and focused his efforts on serving Valaris via the

Hague Convention.      ECF No. 37 at 10.

      After plaintiff’s efforts to serve Valaris were thwarted by

the closure of the Central Authority in the United Kingdom due to

the COVID-19 pandemic, plaintiff moved for alternative service,

which defendants opposed.       ECF Nos. 36, 37, 39, 42.

      On August 19, 2020, Valaris filed a petition for bankruptcy

relief in the Southern District of Texas, triggering an automatic

stay of this case.       ECF No. 44.      Unrelatedly, on September 17,

2020, plaintiff served Baksht in Texas, ECF No. 51, and on October

20, 2020, plaintiff served Valaris via the Hague Convention in the

United Kingdom, ECF No. 55.

      Following a conference on October 21, 2020 to discuss the

scope of the bankruptcy-related stay, the Court issued a stay as

to all defendants, except that plaintiff was granted leave during

the pendency of the stay to file an amended complaint and continue

its efforts to serve defendants. 3           ECF No. 52.      The rationale

underlying    this   order   was   twofold.      First,   while    the   Court

recognized that the stay applicable to Valaris did not necessarily

apply to Burke and Baksht, it was impractical to proceed against

the individuals while Valaris was subject to the jurisdiction of



      3 Though plaintiff served Valaris via the Hague Convention on October 20,

2020, plaintiff was not made aware of the successful service until December 3,
2020. ECF Nos. 55 (filed December 15, 2020), 58. As below, plaintiff attempted
to serve Burke through other means in the interim.


                                      3
        Case 1:19-cv-07816-NRB Document 60 Filed 03/16/21 Page 4 of 11



bankruptcy court.      Second, the Court wanted to ensure that this

case could proceed without further delay if and when Valaris

emerges from bankruptcy.

     As noted above, in the past, Gibson Dunn represented that

Burke would waive service if Valaris was served via the Hague

Convention. ECF No. 38-5. In that regard, after plaintiff learned

that he served Valaris, plaintiff contacted Gibson Dunn to confirm

that counsel would accept service on behalf of Burke pursuant to

the parties’ prior agreement.        ECF No. 59-1 at 3.    On December 14,

2020,    however,   Gibson    Dunn   responded,    “[g]iven   the   ongoing

bankruptcy, we are not willing to accept service on behalf of

Burke.”    ECF Nos. 58, 59-1 at 3.        Thus the motion is not moot as

to defendant Burke.

     For his part, plaintiff has made considerable efforts to serve

Burke. On September 15 and September 22, 2020, plaintiff requested

issuances of an amended summons as to Burke at two different

addresses in Texas.          ECF Nos. 46, 48.      On November 5, 2020,

plaintiff again requested issuance of an amended summons as to

Burke, this time at an address in the United Kingdom.           ECF No. 53.

Plaintiff filed another request for issuance of an amended summons

as to Burke at a different address in the United Kingdom, care of

Valaris’ general counsel, on December 22, 2020.           ECF No. 56.

     Notwithstanding his efforts, plaintiff has been unable to

serve Burke due to circumstances related to the COVID-19 pandemic.


                                      4
      Case 1:19-cv-07816-NRB Document 60 Filed 03/16/21 Page 5 of 11



As of February 22, 2021, the website for the United Kingdom Central

Authority stated that service of judicial documents was suspended

in light of the COVID-19 pandemic.             ECF No. 58.       Plaintiff’s

counsel also sent an email to the Hague Convention to obtain an

update on service and received no response, other than an automated

message indicating that staff was working reduced hours in light

of the lockdown.      Id.   Accordingly, it is not clear when the Hague

Convention will reopen and effectuate service on defendant Burke.

II.   DISCUSSION

          A. Legal Standard

      Federal Rule of Civil Procedure 4(f)(3) permits plaintiffs to

serve “an individual . . . at a place not within any judicial

district of the United States . . . [by] means not prohibited by

international agreement, as the court orders.”               Fed. R. Civ. P.

4(f)(3). Courts have discretion to approve a method of alternative

service under Rule 4(f)(3) when it “(1) is not prohibited by

international     agreement;     and   (2) comports   with    constitutional

notions of due process.”         Fisher v. Petr Konchalovsky Found., No.

15 Civ. 9831, 2016 WL 1047394, at *2 (S.D.N.Y. Mar. 10, 2016).               A

means of service comports with due process if it is “reasonably

calculated, under all the circumstances, to apprise interested

parties    of   the   pendency    of   the   action   and    afford   them   an

opportunity to present their objections.”         Id. (quoting Mullane v.

Cent. Hanover Bank & Tr. Co., 339 U.S. 306, 314 (1950)).


                                       5
          Case 1:19-cv-07816-NRB Document 60 Filed 03/16/21 Page 6 of 11



           B. Alternative Service is Proper

      In their submission, defendants advance two arguments in

opposition to plaintiff’s motion for alternative service. 4                First,

defendants argue that alternative service is improper where Hague

Convention procedures are available. ECF No. 39 at 3. Elaborating

on   this     point,   defendants   argue    that   alternative    service      is

permitted      only    where   plaintiff    has   made   a   showing    that   (1)

plaintiff “has reasonably attempted to effectuate service on the

defendant” and (2) “the circumstances are such that the court’s

intervention is necessary.”         Id. (citing In re GLG Life Tech Corp.

Sec. Litig., 287 F.R.D. 262, 265-66 (S.D.N.Y. 2012)).                     Second,

defendants argue that there is no urgency requiring immediate

service here, and that plaintiff should therefore wait until

service can be effectuated via the Hague Convention.                   ECF No. 39

at 5.      The Court rejects both arguments.

      First, defendants’ suggestion that plaintiff must rely on

Hague Convention service is simply incorrect.                In fact, the very

same case cited by defendants, GLG Life, makes clear that “nothing

in Rule 4(f) itself or controlling case law suggests that a court




      4 In their submission of May 4, 2020, defendants also argued that
defendants are not evading service and that defendants’ counsel has made clear
that he would accept service on behalf of the two individual defendants after
plaintiff serves Valaris in accordance with the Hague Convention. ECF No. 39
at 6.   As defendants have changed their tune on this point and defendants’
counsel will no longer accept service on behalf of Burke following successful
Hague Convention service on Valaris, see ECF No. 59-1, the Court does not
consider this point.


                                        6
       Case 1:19-cv-07816-NRB Document 60 Filed 03/16/21 Page 7 of 11



must always require a litigant to first exhaust the potential for

service    under   the   Hague   Convention         before      granting    an   order

permitting alternative service under Rule 4(f)(3).”                  287 F.R.D. at

266; see also Jian Zhang v. Baidu.com Inc., 293 F.R.D. 508, 512

(S.D.N.Y. 2013) (“[I]t should not, and does not, matter whether

service was attempted pursuant to Rule 4(f)(1) or (2) and, if so,

whether or why such service was unsuccessful”).

      In   any     event,   plaintiff        has    reasonably       attempted     to

effectuate service on defendant Burke via the Hague Convention on

more than one occasion, including following the appointment of

lead plaintiff in January 2020, ECF No. 28, and again after Gibson

Dunn’s email of December 14, 2020 that confirmed that counsel would

no longer accept service on behalf of Burke, ECF No. 56.                    In fact,

plaintiff ceased attempting to serve Burke via the Hague Convention

in January 2020 only after Gibson Dunn represented that Burke would

waive service if plaintiff successfully served Valaris via the

Hague Convention.        ECF Nos. 38-5, 39 at 6.                 Once Gibson Dunn

clarified its reversed position on December 14, 2020, ECF No. 59-

1,   plaintiff     expeditiously   sought          to   serve    Burke     via   Hague

Convention procedures again on December 22, 2020, ECF No. 56.

Despite    plaintiff’s      efforts,        the    United       Kingdom’s    Central

Authority has indicated that service of judicial documents is




                                        7
        Case 1:19-cv-07816-NRB Document 60 Filed 03/16/21 Page 8 of 11



suspended indefinitely.           ECF No. 58. 5           Under these circumstances,

an application to the Court to authorize alternative services is

clearly warranted.           See Tevra Brands LLC v. Bayer Healthcare LLC,

No. 19 Civ. 04312, 2020 WL 3432700, at *5 (N.D. Cal. June 23, 2020)

(recognizing that delays to service via the Hague Convention may

arise    due    to     COVID-19      pandemic        and    permitting        renewal    of

alternative service motion).

       Second, the Court is not persuaded by defendants’ contention

that there is no urgency here and that plaintiff should simply

await    the   eventual       reopening       of    the     United   Kingdom      Central

Authority. Such an argument was implicitly rejected by this Court,

when, on October 22, 2020, it issued an order permitting plaintiff

to proceed in his attempts to serve the individual defendants

notwithstanding Valaris’ bankruptcy.                  ECF No. 52.        This case has

been    pending      since    August    20,       2019.      ECF   No.   1.      Granting

alternative service 19 months after the complaint was filed is not

unprecedented;        courts    have     granted      such     applications       in    far

shorter order.        See, e.g., Gurung v. Malhotra, 279 F.R.D. 215, 217

(S.D.N.Y.      2011)    (explaining       that       Court     granted        motion    for

alternative       service     five     months      after     complaint    was     filed).

Accordingly, we grant plaintiff’s motion for alternative service.



      5 In that respect, we note that it took over nine months for plaintiff to

serve Valaris through Hague Convention procedures in 2020. See ECF Nos. 28
(request for issuance of summons on January 14, 2020), 55 (service completed
October 20, 2020).


                                              8
      Case 1:19-cv-07816-NRB Document 60 Filed 03/16/21 Page 9 of 11



         C. Methods of Alternative Service

     Plaintiff seeks to serve process on Burke by (1) email; (2)

service through email and certified mail to Valaris’ United States-

based counsel; and (3) publication in The Daily Telegraph, Business

Wire, and Oil and Gas Journal.

     As an initial matter, the Court is unaware of, nor has either

party identified, any international agreement between the United

States and the United Kingdom that prohibits the methods of service

proposed by plaintiff. Moreover, defendants do not take a position

on any of the methods of service proposed by plaintiff.                ECF No.

39 at 2 n.2.

     The Court grants plaintiff’s motion with respect to his

request to effectuate service on Burke (1) via email to Burke and

(2) via service through email and certified mail to Valaris’ United

States-based counsel — here, Gibson Dunn.            We believe that each of

these methods is reasonably calculated to ensure that service will

reach the defendant.      See F.T.C. v. Pecon Software Ltd., No. 12

Civ. 7186, 2013 WL 4016272, at *5 (S.D.N.Y. Aug. 7, 2013) (finding

that service by email “comports with due process where a plaintiff

demonstrates that the email is likely to reach the defendant”);

GLG Life, 287 F.R.D. at 267 (ordering service on United States

counsel under Rule 4(f)(3) where “the circumstances of th[e] case

ma[de]   clear   that   service   on   counsel   .    .   .   [was]   virtually

guaranteed to provide notice to” the defendant). Service on Gibson


                                       9
       Case 1:19-cv-07816-NRB Document 60 Filed 03/16/21 Page 10 of 11



Dunn is a particularly strong option, as it is clear that Burke is

regularly communicating with Gibson Dunn, who initially stated

that Burke would waive service once service was completed on

Valaris, ECF No. 38-5, and who recently filed a letter on his

behalf, see ECF No. 59.       GLG Life, 287 F.R.D. at 267 (finding that

“it is impossible to imagine that a corporation’s attorney would

not advise the corporation’s Chairman and Chief Executive Officer

of the fact that service destined for that officer had been made

upon its attorney”); Ehrenfeld v. Salim a Bin Mahfouz, No. 04 Civ.

9641, 2005 WL 696769, at *3 (S.D.N.Y. Mar. 23, 2005) (permitting

service on counsel where “attorneys must be in communication with

Defendant in relation to the pending legal proceedings . . . and

will know how to locate Defendant”).        Given that Burke is the only

remaining unserved defendant, Gibson Dunn’s opposition to this

motion must be on behalf of Burke.

       On the other hand, we see no particular need for plaintiff to

pursue his third proposal of publication.         Courts in this Circuit

have granted such alternative service requests where, for example,

plaintiff did not know defendants’ names and addresses. See, e.g.,

SEC v. Tome, 833 F.2d 1086, 1093 (2d Cir. 1987).          That is not the

case here, and thus we see no reason to broadcast the existence of

this   lawsuit   throughout    various    publications   where   there   are

significantly more calculated means to achieve service.




                                     10
       Case 1:19-cv-07816-NRB Document 60 Filed 03/16/21 Page 11 of 11



III.   CONCLUSION

       For the reasons above, the Court GRANTS plaintiff’s motion to

 serve defendant Burke through (1) email to Burke and (2) service

 through email and certified mail to Valaris’ United States-based

 counsel and GRANTS plaintiff’s request for an extension of time to

 serve Burke. 6 Plaintiff is granted until April 15, 2021 to complete

 service.   The Clerk of Court is respectfully directed to terminate

 the motion pending at ECF No. 36.

       SO ORDERED.



 Dated:      New York, New York
             March 16, 2021




                                             NAOMI REICE BUCHWALD
                                             UNITED STATES DISTRICT JUDGE




       6 Federal Rule of Civil Procedure 4(m) provides that actions are subject
 to dismissal without prejudice unless service is made within 90 days, however
 this rule does not apply to “service in a foreign country.” NBS Trade & Inv.
 Ltd. v. China Constr. Bank, No. 16 Civ. 6324, 2016 WL 7839188, at *1 (S.D.N.Y.
 Dec. 22, 2016) (citing Fed. R. Civ. P. 4(m)).       Where the foreign country
 exception applies, the court uses a due diligence standard to determine whether
 service of process was timely, and “[t]he plaintiff has the burden of proof in
 showing that it exercised due diligence in not timely serving the defendant.”
 In re Bozel S.A., No. 15 Civ. 3739, 2017 WL 3175606, at *2 (S.D.N.Y. July 25,
 2017).    Here, defendants take no position on plaintiff’s request for an
 extension of time to serve Burke pursuant to the Hague Convention and do not
 otherwise challenge plaintiff’s request for an extension. ECF No. 39 at 7 n.5.
 The Court finds that plaintiff has consistently attempted to effectuate service
 on Burke notwithstanding the global pandemic and therefore grants plaintiff’s
 request for an extension of time to serve Burke.


                                       11
